Exhibit 10.45.A

FIRST AMENDMENT TO

KEWAUNEE SCIENTIFIC CORPORATION

2000 KEY EMPLOYEE STOCK OPTION PLAN

Paragraph 7 of the Kewaunee Scientific Corporation 2000 Key Employee Stock
Option Plan (the “Plan”) is amended and restated as follows:

“7. Exercise of Option; Withholding. An option may be exercised by giving
written notice to the Company, attention of the Secretary, specifying the number
of shares to be purchased. The purchase price for the shares acquired pursuant
to the exercise of an option shall be paid, to the extent permitted by
applicable law and as determined by the Board of Directors in its sole
discretion, by any combination of the methods of payment set forth below. The
Board of Directors shall have the authority to grant options that do not permit
all of the following methods of payment (or otherwise restrict the ability to
use certain methods) and to grant options that require the consent of the
Company to utilize a particular method of payment. The methods of payment
permitted by this Paragraph 7 are:

(a) by cash, check, bank draft or money order payable to the Company;

(b) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

(c) by delivery to the Company (either by actual delivery or attestation) of
shares of common stock of the Company;

(d) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of common stock issued upon exercise by the largest whole
number of shares with a fair market value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the optionee to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of common stock will no
longer be subject to an option, which will not be exercisable thereafter, to the
extent that (A) shares are used to pay the exercise price pursuant to the “net
exercise,” (B) shares are delivered to the optionee as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

(e) in any other form of legal consideration that may be acceptable to the Board
of Directors.

For this purpose, the per share value of the Company’s common stock shall be its
fair market value at the close of business on the date preceding the date of
exercise. The optionee shall pay the Company at the time of exercise an amount
equal to any tax that the Company is required to withhold from the optionee upon
exercise (less any amount withheld from the optionee’s regular compensation in
connection with such exercise).



--------------------------------------------------------------------------------

At the time of any exercise of any option, the Company may, if it shall
determine it necessary or desirable for any reason, require the optionee (or the
optionee’s heirs, legatees, or legal representatives, as the case may be) as a
condition upon the exercise thereof, to deliver to the Company a written
representation of present intention to purchase the shares for investment and
not for distribution. In the event such representation is required to be
delivered, an appropriate legend may be placed upon each certificate delivered
to the optionee upon exercise of part or all of the option and a stop transfer
order may be placed with the transfer agent. Each option shall also be subject
to the requirement that, if at any time the Company determines, in its
discretion, that the listing, registration or qualification of the shares
subject to the option upon any securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the issue or purchase of
shares thereunder, the option may not be exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable by the Company.”

Paragraph 11 of the Plan is amended and restated as follows:

“11. Amendment of Plan. The Board of Directors may amend or discontinue the Plan
at any time. However, no such amendment or discontinuance shall (a) change
adversely or impair any option previously granted, without the consent of the
optionee, (b) increase the maximum number of shares which may be purchased by
all employees, (c) change the minimum purchase price, or (d) change the
limitations on the option period or increase the time limitations on the grant
of option.”